Pursuant to statute (Civ. Prae. Act, §§ 546-548) the parties have submitted their controversy to this court upon an agreed statement of the facts. Submission dismissed, without costs. The question to be determined is whether title is marketable. Plaintiff appears to concede, as we believe she must, that, in order to find title marketable, we must find that Murray Friedman died in 1958. Although upon trial a court could make such a finding we may not draw inferences from the conceded facts. We may only decide the law on the facts submitted. (See Cohen v. Manufacturers Safe Deposit Co., 297 N. Y. 266; Feist v. Fifth Ave. Bank of New York, 280 N. Y. 189; Sate v. Crimswal Reatty Corp., 286 App. Div. 1023.) Nolan, P. J., Beldoek, Ughetta, Christ and Brennan, JJ., concur.